SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2013 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 000-52947 74-3242562 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 95 Elm Street, West Springfield, Massachusetts01089 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code):(413) 787-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 4, 2013, United Financial Bancorp, Inc., the bank holding company for United Bank, issued a press release announcing that it will host a conference call to discuss its third quarter 2013 results on Friday, October 18, 2013. For more information on the conference call please refer to a copy of the press release which is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits Number Description Press Release dated October 4, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. UNITED FINANCIAL BANCORP, INC. Date: October 7, 2013 By: /s/Mark A. Roberts Mark A. Roberts Executive Vice President and Chief Financial Officer
